Citation Nr: 0703287	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for diabetes mellitus, initially evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from March 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A videoconference was held before the undersigned Veterans 
Law Judge in February 2006.


FINDING OF FACT

Diabetes mellitus is manifested by a need for daily insulin 
medication and a restricted diet, without the need for 
activity restriction such as avoidance of strenuous 
occupational or recreational activities.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in June 2002 and April 2004.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an Initial Disability Rating in Excess of 20 
Percent for Diabetes Mellitus.

The veteran contends that his diabetes mellitus is more 
severe than is contemplated by the 20 percent evaluation 
currently assigned under the criteria of Diagnostic Code 
7913.

Service connection was granted for diabetes mellitus 
secondary to herbicide exposure in an October 2001 rating 
action.  A 10 percent evaluation was granted effective July 
2001, under Diagnostic Code 7913.  In May 2002, the 
evaluation was increased to 20 percent, effective in February 
2001.  Even though the RO increased the schedular rating for 
the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran has appealed the initial ratings for his 
service-connected disability and, consequently, the Board has 
considered the appropriateness of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under that code, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

QTC examinations were conducted in September 2001, July 2002, 
and May 2004, specifically for the purpose of determining the 
nature and severity of the veteran's diabetes mellitus.  The 
record also contains VA outpatient and private clinical 
records that date from 1998 to 2003.  

The veteran and his spouse provided testimony at a 
videoconference in February 2006.  The veteran and his spouse 
described the veteran's medical history, symptoms and 
medication regime.  The lay statements and testimony are 
considered to be competent evidence when describing symptoms 
of a disease or disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements regarding the 
severity of the appellant's symptoms must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

While the evidence demonstrates that the veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires careful regulation of activities and he 
does not have episodes of ketoacidosis, or hypoglycemic 
reactions.

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  Although a QTC 
examiner in May 2004 indicated that the veteran insulin 
dosages had increased, there is no evidence in the VA 
clinical records, private clinical records, or examination 
reports, that any physician recommended avoidance of 
strenuous occupational and recreational activities.  In fact, 
the QTC examiner reported at the May 2004 QTC examination 
that his diabetic condition had not affected his job 
performance.  He was able to drive, shop, as well as perform 
house and outside work.  He had no trouble with self-care and 
he walked occasionally.  While there is evidence of mild 
neurological symptomatology, he is separately rated for this 
disorder and compensated for any functional impairment.  
Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has ever been manifested by the 
need for regulation of activities, or by ketoacidosis or 
hypoglycemic reactions.  Absent such symptomatology, the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 7913 have not been met.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


